Tolson, J. On June 11, 1962, International Harvester Company filed its complaint alleging that on October 20, 1960 respondent engaged claimant to make certain repairs to an International Harvester truck, which was owned by the State. A Departmental Report filed in this case recites that the work was ordered, and thereafter performed by claimant in a satisfactory matter, and that the charge in the amount of $1,199.06 was usual and reasonable. The Departmental Report further alleges that the bill was not forwarded to the Division of Highways until after September 30,1961, at which time the 71st biennial appropriation had lapsed. It, therefore, could not be paid. A stipulation was entered into by claimant and respondent stating that the complaint and the Departmental Report shall constitute the record in this case. After an examination of the files, it is apparent that claimant is entitled to reimbursement for services performed as set forth in the complaint. “This Court has had occasion to pass upon several matters of a similar nature. In these previous cases, we have held that an award would be entered where there were sufficient unexpended funds available in the appropriation to pay the claim had it been received in apt time. Funds were available in the present case at the time the services were performed. The materials were furnished, and the work satisfactorily performed and accepted by respondent. The only reason it was necessary for claimant to file the claim under consideration was due to the fact that the appropriations from which it could have been paid had lapsed.” (Material Service Corporation, an Illinois Corporation, vs. State of Illinois, 22 C.C.R. 735.) An award is, therefore, made to the International Harvester Company, A Corporation, in the amount of $1,199.06.